EXHIBIT 10(g)

ANTHONY INDUSTRIES, INC.

1994 INCENTIVE STOCK OPTION PLAN

1. PURPOSES OF THE PLAN

The purposes of this Anthony Industries, Inc. 1994 Incentive Stock Option Plan
(the “Plan”) are to enable Anthony Industries, Inc. (the “Company”) and its
Subsidiaries (as defined herein) to attract, retain and motivate Key Employees
(as defined herein) who are important to the success and growth of the business
of the Company, to enable the Company to attract, retain and motivate the most
qualified individuals to serve as directors, and to create a long-term mutuality
of interest between the stockholders of the Company and such Key Employees and
directors by granting them options (which may, in the case of Key Employees, be
either incentive stock options (as defined herein) or nonqualified stock
options) to purchase the Company’s Common Stock.

2. DEFINITIONS

(a) “ACT” means the Securities Exchange Act of 1934, as it may be amended from
time to time, or any successor statute.

(b) “ANNUAL GRANT DATE” means January 2 of each year during the term of the
Plan; provided, however, that if such date is not a date on which any stock
exchange on which the Common Stock is then traded or NASDAQ is open for trading,
the Annual Grant Date shall be the immediately succeeding date on which such
trading occurs.

(c) “BOARD” means the Board of Directors of the Company.

(d) “CODE” means the Internal Revenue Code of 1986, as amended.

(e) “COMMITTEE” means such committee, if any, appointed by the Board to
administer the Plan, in conformity with Rule 16b-3 promulgated under the Act,
consisting of two or more directors as may be appointed from time to time by the
Board. If the Board does not appoint a committee for this purpose, “Committee”
means the Board.

(f) “COMMON STOCK” means the common stock of the Company, par value $1.00 per
share, any common stock into which such Common Stock may be converted, and any
common stock resulting from any reclassification of the Common Stock.

(g) “COMPANY” means the Company and its Subsidiaries, any of whose employees are
Participants in the Plan.

(h) “DISABILITY” means permanent and total disability, as determined by the
Committee in its sole discretion, provided that in no event shall any disability
that is not a permanent and total disability within the meaning of
Section 22(e)(3) of the Code be treated as a Disability. A Disability shall be
deemed to occur at the time of the determination by the Committee of the
Disability.



--------------------------------------------------------------------------------

(i) “ELIGIBLE DIRECTOR” means a director of Anthony Industries, Inc. who is not
an officer or employee of the Company or any of its Subsidiaries.

(j) “FAIR MARKET VALUE” means the value of a Share (as defined herein) on a
particular date, determined as follows:

(i) If the Common Stock is listed or admitted to trading on such date on a
national securities exchange or quoted on the National Market System of the
National Association of Securities Dealers’ Automated Quotations Systems
(“NASDAQ”), the closing sales price of a Share as reported on the relevant
composite transaction tape, if applicable, or on the principal such exchange
(determined by trading volume in the Common Stock) or through the National
Market System, as the case may be, on such date, or in the absence of reported
sales on such day, the mean between the reported bid and asked prices reported
on such composite transaction tape or on such exchange or through the National
Market System, as the case may be, on such date; or

(ii) If the Common Stock is not listed or quoted as described in the preceding
clause, but bid and asked prices are quoted through NASDAQ, the mean between the
closing bid and asked prices as quoted through NASDAQ on such date; or

(iii) If the Common Stock is not listed or quoted as described in clauses (i) or
(ii) above, by such other method as the Committee determines to be reasonable
and consistent with applicable law; or

(iv) If the Common Stock is not publicly traded, such amount as is set by the
Committee in good faith.

(k) “INCENTIVE STOCK OPTION” means any Option which is intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.

(l) “KEY EMPLOYEE” means any person who is an executive officer or other
valuable staff, managerial, professional or technical employee of the Company,
as determined by the Committee. A Key Employee may also be a director of the
Company.

(m) “OPTION” means the right to purchase one Share at a prescribed purchase
price on the terms specified in the Plan. An Option may be an Incentive Stock
Option or a nonqualified option.

(n) “PARTICIPANT” means an Eligible Director or a Key Employee of the Company
who is granted Options under the Plan.

(o) “PURCHASE PRICE” means the purchase price per share payable upon exercise of
an option.

 

2



--------------------------------------------------------------------------------

(p) “SECURITIES ACT” means the Securities Act of 1933, as it may be amended from
time to time, or any successor statute.

(q) “SHARE” means a share of Common Stock.

(r) “SUBSIDIARY” means any “subsidiary corporation” within the meaning of
Section 424(f) of the Code. An entity shall be deemed a Subsidiary of the
Company only for such periods as the requisite ownership relationship is
maintained.

(s) “SUBSTANTIAL STOCKHOLDER” means any Participant who is a Key Employee and
who, at the time of grant, owns directly or is deemed to own, by reason of the
attribution rules set forth in Section 424(d) of the Code, Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company.

(t) “TERMINATION OF EMPLOYMENT” means that an individual is no longer an
employee of the Company or any Subsidiary. In the event an entity shall cease to
be a Subsidiary of the Company, any individual who is not otherwise an employee
of the Company or another Subsidiary shall suffer a Termination of Employment at
the time the entity ceases to be a Subsidiary. A leave of absence approved by
the Committee shall not constitute a Termination of Employment.

3. EFFECTIVE DATE; EXPIRATION OF PLAN

The Plan shall become effective upon its adoption by the Board of Directors (the
“Effective Date”), subject to the approval of the stockholders of the Company at
the next succeeding Annual Meeting of Stockholders. The Plan will terminate on
the tenth anniversary of the Effective Date, unless earlier terminated in
accordance with Section 12. No option shall be granted under the Plan on or
after the tenth anniversary of the Effective Date, but Options previously
granted may extend beyond that date.

4. ADMINISTRATION

(a) DUTIES OF THE COMMITTEE. The Plan shall be administered by the Committee.
The Committee shall have full authority, subject to the terms of the Plan: to
interpret the Plan and to decide all questions and settle all controversies and
disputes that may arise in connection with the Plan; to establish, amend, and
rescind rules for carrying out the Plan; to administer the Plan; to select Key
Employees to participate in, and grant Options to Key Employees under, the Plan;
to determine the terms, exercise price and permitted forms of payment for each
Option granted under the Plan to Key Employees; to determine which Options
granted under the Plan to Key Employees shall be Incentive Stock Options; to
prescribe the form or forms of the agreements evidencing Options and any other
instruments required under the Plan and to change such forms from time to time;
and to make all other determinations and take all such steps in connection with
the Plan and the Options as the Committee, in its sole discretion, deems
necessary or desirable. Except with respect to Options granted to Eligible
Directors under Section 8, the Committee shall not be bound to any standards of
uniformity or similarity of action, interpretation or conduct in the discharge
of its duties, regardless of the apparent similarity of the matters coming
before it. The determination, action or conclusion of the Committee in
connection with the foregoing shall be final and conclusive.

 

3



--------------------------------------------------------------------------------

(b) ADVISORS. The Committee may designate officers or other employees of the
Company or competent professional advisors to assist it in the administration of
the Plan, and may grant authority to such persons to execute Option Agreements
(as defined herein) or other documents on behalf of the Committee. The Committee
may employ such legal counsel, consultants and agents as it may deem desirable
for the administration of the Plan, and may rely upon any opinion received from
any such counsel or consultant and any computation received from any such
consultant or agent. Expenses incurred by the Committee in the engagement of
such counsel, consultants and agents shall be paid by the Company.

(c) INDEMNIFICATION. No officer, member or former member of the Committee shall
be liable for any action taken or made in good faith with respect to the Plan or
any Option granted under it. To the maximum extent permitted by applicable law,
each officer, member or former member of the Committee and the Board shall be
indemnified and held harmless by the Company against any cost or expense
(including reasonable fees of counsel reasonably acceptable to the Company) or
liability (including any sum paid in settlement of a claim), and advanced all
amounts necessary to pay the foregoing at the earliest time and to the fullest
extent permitted by applicable law, arising out of any act or omission to act in
connection with the Plan. Such indemnification shall be in addition to any
rights of indemnification the officers, members or former members may have as
officers or directors under applicable law or under the Certificate of
Incorporation or By-Laws of the Company.

(d) MEETINGS OF THE COMMITTEE. The Committee shall select one of its members as
a Chairman and shall adopt such rules and regulations as it shall deem
appropriate concerning the holding of its meetings and the transaction of its
business. Any member of the Committee may be removed at any time, either with or
without cause, by resolution adopted by the Board, and any vacancy on the
Committee may at any time be filled by resolution adopted by the Board. All
determinations by the Committee shall be made at a meeting duly called and held
at which a majority of the members of the Committee are in attendance in person
or through telephonic communication. Any determination set forth in writing and
signed by all of the members of the Committee shall be as fully effective as if
it had been made by a majority vote of the members at a meeting duly called and
held.

5. SHARES; ADJUSTMENT UPON CERTAIN EVENTS.

(a) SHARES TO BE DELIVERED. Shares to be issued under the Plan shall be made
available, at the discretion of the Board, either from authorized but unissued
Shares or from issued Shares reacquired by the Company and held in treasury. No
fractional Shares will be issued or transferred upon the exercise of any Option.

(b) NUMBER OF SHARES. Subject to adjustment as provided below in this Section 5,
the maximum aggregate number of Shares that may be issued under the Plan shall
be 1,000,000. If Options are for any reason canceled, or expire or terminate
unexercised, the Shares covered by such Options shall again be available for
grant of Options, subject to the limit provided in the preceding sentence.

(c) ADJUSTMENTS; RECAPITALIZATION; ETC. The existence of the Plan and Options
granted hereunder shall not affect in any way the right of power of the Board or
the

 

4



--------------------------------------------------------------------------------

stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure, any merger or consolidation of the Company, any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting Common
Stock, the dissolution or liquidation of the Company, or any sale or transfer of
all or any part of its assets or business or any other corporate act or
proceeding. If the Company takes any such action, however, the following
provisions shall, to the extent applicable, govern:

(i) If and whenever the Company shall effect a stock split, stock dividend,
subdivision, recapitalization or combination of Shares or other change in the
Company’s capital stock, (x) the Purchase Price per Share and the number and
class of Shares and/or other securities with respect to which outstanding
Options thereafter may be exercised, and (y) the total number and class of
Shares and/or other securities that may be issued under the Plan, shall be
proportionately adjusted by the Committee. The Committee may also make such
other adjustments as it deems necessary to take into consideration any other
event (including, without limitation, accounting changes) if the Committee
determines that such adjustment is appropriate to avoid distortion of the
operation of the Plan.

(ii) Subject to Section 5(c)(iii), if the Company merges or consolidates with
one or more corporations, then, from and after the effective date of such merger
or consolidation, upon exercise of Options theretofore granted, the Participant
shall be entitled to acquire under such Options, in lieu of the number of Shares
as to which such Options shall then be exercisable but on the same terms and
conditions of exercise thereof, the number and class of Shares and/or other
securities or properties (including cash) which the Participant would have held
or been entitled to receive immediately after such merger or consolidation if,
immediately prior to such merger of consolidation, the Participant had been the
holder of record of the total number of Shares receivable upon exercise of such
Options (whether or not then exercisable) had such merger or consolidation not
occurred.

(iii) In the event of a merger or consolidation in which the Company is not the
surviving entity or any transaction that results in the acquisition of
substantially all of the Company’s outstanding Common Stock by a single person
or entity or by a group of persons and/or entities acting in concert, or in the
event of the sale or transfer of all of the Company’s assets (all of the
foregoing being referred to as “Acquisition Events”), the Committee may, in its
sole discretion, terminate all outstanding Options granted to Key Employees by
delivering notice of termination to such Key Employee, provided that, during the
twenty (20) day period following the date on which such notice of termination is
delivered, each Participant who is a Key Employee shall have the right to
exercise in full all of his or her Options that are then outstanding (without
regard to any limitations on exercisability otherwise contained in the Option
Agreements). If an Acquisition Event occurs and the Committee does not terminate
the outstanding Options granted to Key Employees pursuant to the preceding
sentence, then the provisions of Section 5(c)(ii) shall apply.

 

5



--------------------------------------------------------------------------------

(iv) In the event of an Acquisition Event, then each outstanding Option granted
to Eligible Directors shall terminate on the date immediately preceding the date
of the Acquisition Event or, if applicable, the record date set in connection
with such Acquisition Event; provided that, during the twenty (20) day period
ending on the date of such termination, each Eligible Director shall have the
right to exercise in full all of his or her then outstanding Options, whether or
not such Options are otherwise then exercisable, and the Committee shall give
prior notice of such Acquisition Event and termination as promptly as is
reasonably practicable under the circumstances.

(v) Subject to Section 5(b), the Committee may grant Options under the Plan in
substitution for options held by employees of another corporation who
concurrently become employees of the Company as the result of a merger or
consolidation of the employing corporation with the Company, or as the result of
the acquisition by the Company of property or stock of the employing
corporation. Such substitute awards may be granted on such terms and conditions
as the Committee considers appropriate in the circumstances.

(vi) If, as a result of any adjustment made pursuant to the preceding paragraphs
of this Section 5, any Participant shall become entitled upon the exercise of
Options to receive any securities other than Common Stock, the number and class
of securities thereafter receivable upon exercise shall be subject to adjustment
from time to time in a manner and on terms as nearly equivalent as practicable
to the provisions with respect to the Common Stock set forth in this Section 5,
as determined by the Committee in its sole discretion.

(vii) Except as expressly provided above, the issuance by the Company of shares
of stock of any class, or securities convertible into shares of Stock of any
class, for cash, property, labor or services, whether upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or other securities, and in any case whether or not for fair value, shall
not affect, and no adjustment by reason thereof shall be made with respect to,
the number and class of Shares and/or other securities or property subject to
Options theretofore granted or the Purchase Price per Share.

6. AWARDS AND TERMS OF OPTIONS FOR KEY EMPLOYEES

(a) GRANT. The Committee may grant Options, including Options intended to be
Incentive Stock Options, to Key Employees of the Company. Each Option shall be
evidenced by an Option agreement (the “Option Agreement”) in such form not
inconsistent with the Plan as the Committee shall approve from time to time.

(b) EXERCISE PRICE. The purchase price per share (the “Purchase Price”)
deliverable upon the exercise of an Option granted to a Key Employee shall be
determined by the Committee (but in no event less than par value of the Share),
except that the Purchase Price of an Incentive Stock Option shall not be less
than 100% (110% for an Incentive Stock Option granted to a Substantial
Stockholder) of the Fair Market Value at the time the Incentive Stock Option is
granted.

 

6



--------------------------------------------------------------------------------

(c) NUMBER OF SHARES. Each Option Agreement shall specify the number of Options
granted to the Key Employee, as determined by the Committee in its sole
discretion. The maximum number of shares of Common Stock that may be granted
under the Plan in any year to the following officers of the Company, if selected
as Participants, and if such officer is, as of the end of such year the chief
executive officer of the Company or among the four highest compensated officers
of the Company (other than the chief executive officer) as determined pursuant
to the executive compensation rules promulgated under the Act, is the following
specified percentage of the total number of Options authorized for grant under
the Plan at the time of grant to such officer: chief executive officer—5%; chief
operating officer—5%; any senior vice president—4%; any vice president—3%.

(d) EXERCISABILITY. At the time of grant, the Committee shall specify when and
on what terms the Options granted to a Key Employee shall be exercisable. In the
case of Options not immediately exercisable in full, the Committee may at any
time accelerate the time at which all or any part of the Options may be
exercised. No Option shall be exercisable after the expiration of ten (10) years
from the date of grant (five (5) years in the case of an Incentive Stock Option
granted to a Substantial Stockholder). Every Option shall be subject to earlier
termination as provided in Section 7 below.

(e) SPECIAL RULE FOR INCENTIVE STOCK OPTIONS. If required by Section 422 of the
Code or any successor provision, to the extent the aggregate Fair Market Value
of the Shares with respect to which Incentive Stock Options are exercisable for
the first time by a Key Employee during any calendar year (under all plans of
his or her employer corporation and its parent and subsidiary corporations)
exceeds $100,000 (or such other amount as may be provided from time to time
under Section 422 of the Code or any successor provision), such Options shall
not be treated as Incentive Stock Options. Nothing in this special rule shall be
construed as limiting the exercisability of any Option.

(f) ACCELERATION OF EXERCISABILITY ON CHANGE OF CONTROL. Upon a Change of
Control of the Company (as defined herein) all outstanding Options granted to
Key Employees not then fully exercisable shall immediately become fully
exercisable. For this purpose, a “Change of Control” shall be deemed to have
occurred if:

(i) any person (or group of persons acting in concert) other than the Company’s
Employee Stock Ownership Plan becomes the beneficial owner of 20% or more of the
Company’s outstanding voting securities or securities convertible into such
amount of voting securities; or

(ii) within two years after a tender offer or exchange offer, or as the result
of a merger, consolidation, sale of substantially all of the Company’s assets or
a contested election of the Board of Directors, or any combination of such
transactions, the persons who were directors of the Company prior to such
transaction do not constitute a majority of the Board of Directors of the
Company or its successor; provided, however, that no transaction shall be deemed
to constitute a Change in Control if such transaction is approved by two-thirds
of the Prior Directors of the Company and the Successor Directors (each as
hereafter defined), if any, voting together. For purposes of this Agreement,
Prior Directors are those directors of the Company in office immediately

 

7



--------------------------------------------------------------------------------

prior to such event, and Successor Directors are successors to Prior Directors
who were recommended to succeed Prior Directors by a majority of the Prior
Directors then in office.

(g) EXERCISE OF OPTIONS.

(i) METHOD. A Key Employee may elect to exercise Options by giving written
notice to the Secretary of the Company of such election and of the number of
Options such Participant has elected to exercise, accompanied by payment in full
of the aggregate Purchase Price for the number of shares for which the Options
are being exercised.

(ii) LOANS.

(A) The Company may lend money to a Key Employee in connection with the exercise
of an Option on the terms and subject to the conditions hereinafter provided in
this Paragraph 6(g)(ii) and such other terms and conditions not inconsistent
therewith as the Committee may determine.

(B) A loan made under the Plan shall not exceed in principal amount the lesser
of (i) the Fair Market Value on the date the loan is made of the Shares
purchased upon exercise of the Option with respect to which the loan is made, or
(ii) the sum of the aggregate Purchase Price being paid upon exercise of such
Options and the Optionee’s income taxes estimated to be payable with respect to
the exercise of such Options.

(C) Indebtedness with respect to any loan made under this Plan shall be
satisfied in cash or, with the consent of the Committee, by delivery of Shares
having a Fair Market Value on the date such loan is satisfied equal to such
indebtedness, or by any combination of cash and such Shares.

(D) Options granted under the Plan shall include a provision permitting loans
under this Paragraph 6 if, and on such terms and conditions as, the Committee in
its discretion has so determined, such provision to be evidenced in the recorded
actions of the Committee and expressly provided in the Option Agreement
delivered to the Key Employee.

(iii) PAYMENT. Shares purchased pursuant to the exercise of Options granted to
Key Employees shall be paid for at the time of exercise as follows:

(A) in cash or by check, bank draft or money order payable to the order of the
Company;

(B) if so permitted by the Committee: (i) through the delivery of unencumbered
Shares (including Shares being acquired pursuant to the Options then being
exercised), provided such Shares (and such Options) have been owned by the Key
Employee for such periods as may be required by applicable accounting standards
to avoid a charge to earnings, or (ii) through a combination of Shares and cash
as provided above;

 

8



--------------------------------------------------------------------------------

(C) through the delivery of irrevocable instructions to a broker to deliver
promptly to the Company an amount equal to the aggregate Purchase Price; or

(D) on such other terms and conditions as may be acceptable to the Committee and
in accordance with the General Corporation Law of the State of Delaware.

Upon receipt of payment, the Company shall deliver to the Participant as soon as
practicable a certificate or certificates for the Shares then purchased.

7. EFFECT OF TERMINATION OF EMPLOYMENT

(a) DEATH AND DISABILITY. Upon the Termination of Employment of a Key Employee,
all outstanding Options then exercisable (and any outstanding Options not
previously exercisable but made exercisable by the Committee at or after the
Termination of Employment) shall remain exercisable by the Key Employee for the
following time periods (subject to the ten-year limit set forth in
Section 6(d)):

(i) In the event of the Key Employee’s death, such Options shall remain
exercisable (by the Key Employee’s estate or by the person given authority to
exercise such Options by the Key Employee’s will or by operation of law) for a
period of one (1) year from the date of the Key Employee’s death, provided that
the Committee, in its sole discretion, may at any time extend such time period
to up to three (3) years from the date of the Key Employee’s death.

(ii) In the event the Key Employee’s employment terminates due to Disability,
such Options shall remain exercisable for one (1) year from the date of the Key
Employee’s Termination of Employment, provided that the Committee, in its sole
discretion, may at any time extend such time period to up to three (3) years
from the date of the Key Employee’s Termination of Employment.

(b) OTHER TERMINATION. In the event of a Termination of Employment for any
reason other than as provided in Section 7(a) or in 7(c), all outstanding
Options shall remain exercisable after such Termination of Employment (but only
to the extent exercisable immediately prior thereto) for a period of three
(3) months after such termination, provided that the Committee, in its sole
discretion, may at any time extend such time period to up to one (1) year from
the date of the Key Employee’s Termination of Employment.

(c) CAUSE. Upon the Termination of Employment of a Key Employee for Cause (as
defined herein) or if it is discovered after his other Termination of Employment
that such Key Employee had engaged in conduct that would have justified a
Termination of Employment for Cause, all outstanding Options held by the Key
Employee shall immediately be canceled. Termination of Employment shall be
deemed to be for “Cause” for purposes of this Section 7(c) if (i) the Key
Employee shall have committed fraud or any felony in connection with his or her

 

9



--------------------------------------------------------------------------------

duties as an employee of the Company, willful misconduct or any act of
disloyalty, dishonesty, fraud or breach of trust or confidentiality as to the
Company, or any other act which is intended to cause or may reasonably be
expected to cause economic injury to the Company, or (ii) such termination is or
would be deemed to be for Cause under any employment agreement between the
Company and the Key Employee.

8. AWARDS AND TERMS OF OPTIONS FOR ELIGIBLE DIRECTORS.

(a) GRANT. Without further action by the Committee, the Board of Directors or
the stockholders of the Company, (i) each individual who is an Eligible Director
on the Effective Date shall be automatically granted Options to purchase One
Thousand (1,000) Shares on the first Annual Grant Date thereafter, (ii) each
individual who first becomes an Eligible Director after the Effective Date shall
be automatically granted Options to purchase One Thousand (1,000) Shares on the
first Annual Grant Date thereafter; and (iii) on each Annual Grant Date during
the term of this Plan, each person who is then serving as an Eligible Director
and who is not then being granted Options pursuant to the preceding clause of
this Section 8(a) shall be automatically granted Options to purchase Five
Hundred (500) Shares.

(b) EXERCISE PRICE. The Purchase Price deliverable upon the exercise of an
Option granted under this Section 8 shall be the greater of (i) one hundred
percent (100%) of the Fair Market Value of a Share on the date of grant of such
Option, or (ii) the par value of the Share.

(c) EXERCISABILITY. Each Option granted under this Section 8 shall become
exercisable at the rate of 20% after one year from date of grant, an additional
30% after two years and an additional 50% after three years, all exercisable
amounts being cumulative, and no Option shall be exercisable after the
expiration of ten (10) years from the date of grant. Except as provided in
Section 8(e), Options granted to any Eligible Director may be exercised only
during the continuance of his or her service as a director of the Company.

(d) EXERCISE OF OPTIONS. An Eligible Director electing to exercise one or more
Options shall give written notice of such election and of the number of Options
he or she has elected to exercise to the Secretary of the Company, accompanied
by payment in full of the aggregate Purchase Price for such Shares. Such payment
or provision for payment may be made either in cash or by check, bank draft or
money order payable to the order of the Company.

(e) EFFECT OF TERMINATION OF SERVICES. If an Eligible Director shall cease to be
a director of the Company for any reason other than removal for cause,
including, without limitation, as a result of death, disability, resignation,
failure to stand for reelection or failure to be reelected, Options theretofore
granted to such Eligible Director may be exercised by such Eligible Director or,
in the case of death, by his or her estate or the person given authority to
exercise such Options by will or by operation of law for the following periods:
(i) at any time within one year from the date of death of the Eligible Director
or his or her cessation of service by reason of disability; and (ii) at any time
within three months (3) from the date the Eligible Director ceased to serve on
the Board for any reason other than death or disability; provided, however, that
(i) such Options may be exercised only to the extent they were exercisable on
the date the Eligible Director ceased to serve on the Board, and (ii) no Option
shall be exercisable more than ten (10) years after the date of grant.

 

10



--------------------------------------------------------------------------------

(f) ACCELERATION OF EXERCISABILITY ON CHANGE OF CONTROL. Upon a Change of
Control of the Company as defined in Section 6(f) all outstanding Options
granted to Eligible Directors not then fully exercisable shall immediately
become fully exercisable.

9. NONTRANSFERABILITY

No Option shall be transferable by the Participant otherwise than by will or
under applicable laws of descent and distribution, and during the lifetime of
the Participant may be exercised only by the Participant or his or her guardian
or legal representative. In addition, no Option shall be assigned, negotiated,
pledged or hypothecated in any way (whether by operation of law or otherwise),
and no Option shall be subject to execution, attachment or similar process. Upon
any attempt to transfer, assign, negotiate, pledge or hypothecate any Option, or
in the event of any levy upon any Option by reason of any execution, attachment
or similar process contrary to the provisions hereof, such Option shall
immediately become null and void.

10. RIGHTS AS A STOCKHOLDER

A Participant (or a permitted transferee of his or her Options) shall have no
rights as a stockholder with respect to any Shares covered by such Participant’s
Options until such Participant shall have become the holder of record of such
Shares, and no adjustments shall be made for dividends in cash or other property
or distributions or other rights in respect to any such Shares except as
otherwise specifically provided for in this Plan.

11. DETERMINATIONS

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Plan by the Committee shall be final and binding for all
purposes and upon all persons, including, without limitation, the Participants,
the Company, the directors, officers and other employees of the Company, and
their respective heirs, executors, administrators, personal representatives and
other successors in interest.

12. TERMINATION, AMENDMENT AND MODIFICATION

The Plan shall terminate at the close of business on the tenth anniversary of
the Effective Date, unless terminated sooner as hereinafter provided, and no
Option shall be granted under the Plan on or after that date. The termination of
the Plan shall not terminate any outstanding Options that by their terms
continue beyond the termination date of the Plan. At any time prior to that
date, the Board or the stockholders of the Company may terminate, suspend or
amend the Plan; provided, however, that insofar as it relates to Eligible
Directors, this Plan may not be amended more than once every six months, other
than to comport with the Code, the Employee Retirement Income Security Act, or
the rules thereunder. In addition, the Board may not effect any amendment that
would require the approval of the stockholders of the Company under Rule 16b-3
unless such approval is obtained.

 

11



--------------------------------------------------------------------------------

The Plan and any Options granted pursuant to the Plan shall terminate and be
void if the Plan is not approved by the stockholders of the Company at the
Annual Meeting of Stockholders next succeeding the Effective Date. No such
Option may be exercised prior to the receipt of such stockholder approval.

Nothing contained in this Section 12 shall be deemed to prevent the Board or the
Committee from authorizing amendments of outstanding Options of Key Employees,
including, without limitation, the reduction of the Purchase Price specified
therein (or the granting or issuance of new Options at a lower Purchase Price
upon cancellation of outstanding Options), so long as all Options outstanding at
any one time shall not call for issuance of more Shares than the remaining
number provided for under the Plan, and so long as the provisions of any amended
Options would have been permissible under the Plan if such Options had been
originally granted or issued as of the date of such amendment with such amended
terms.

Notwithstanding anything to the contrary contained in this Section 12, no
termination, amendment or modification of the Plan may without the consent of
the Participant (or any transferee of such Participant’s Options), alter or
impair the right and obligations arising under any then-outstanding Option.

13. NON-EXCLUSIVITY

Neither the adoption nor the amendment of the Plan by the Board, nor the
submission of the Plan or such amendments to the stockholders of the Company for
approval, shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting or issuance of stock options, Shares
and/or other incentives otherwise than under the Plan, and such arrangements may
be either generally applicable or limited in application.

14. USE OF PROCEEDS

The proceeds of the sale of Shares subject to Options under the Plan are to be
added to the general funds of the Company and used for its general corporate
purposes as the Board shall determine.

15. GENERAL PROVISIONS

(a) RIGHT TO TERMINATE EMPLOYMENT. Neither the adoption or the amendment of the
Plan nor the grant of Options shall impose any obligations to continue the
employment of any Key Employee or to retain any Eligible Director, nor shall it
impose any obligation on the part of any Key Employee to remain in the employ of
the Company or any Eligible Director to continue to serve on the Board, subject,
however, to the provisions of any agreement between the Company and a Key
Employee.

(b) PURCHASE FOR INVESTMENT. If the Committee determines that the law so
requires, the holder of Options granted hereunder shall, upon any exercise or
conversion thereof, execute and deliver to the Company a written statement, in
form satisfactory to the Company, representing and warranting that such
Participant is purchasing or accepting the Shares then acquired for such
Participant’s own account and not with a view to the resale or distribution

 

12



--------------------------------------------------------------------------------

thereof, that any subsequent offer for sale or sale of any such Shares shall be
made either pursuant to (i) a registration statement on an appropriate form
under the Securities Act, which registration statement shall have become
effective and shall be current with respect to the Shares being offered and
sold, or (ii) a specific exemption from the registration requirements of the
Securities Act, and that in claiming such exemption the holder will, prior to
any offer for sale or sale of such Shares, obtain a favorable written opinion
from counsel approved by the Company as to the availability of such exception.

(c) TRUSTS, ETC. Nothing contained in the Plan and no action taken pursuant to
the Plan (including, without limitation, the grant of any Option thereunder)
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and any Participant or the executor,
administrator or other personal representative, or designated beneficiary of
such Participant, or any other persons. Any reserves that may be established by
the Company in connection with the Plan shall continue to be part of the general
funds of the Company, and no individual or entity other than the Company shall
have any interest in such funds until paid to a Participant. If and to the
extent that any Participant or such Participant’s executor, administrator, or
other personal representative, as the case may be, acquires a right to receive
any payment from the Company pursuant to the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company.

(d) NOTICES. Each Participant shall be responsible for furnishing the Committee
with the current and proper address for the mailing to such Participant of
notices and the delivery to such Participant of agreements, Shares and payments.
Any notices required or permitted to be given shall be deemed given if directed
to the person to whom addressed at such address and mailed by regular United
States mail, first class and prepaid. If any item mailed to such address is
returned as undeliverable to the addressee, mailing will be suspended until the
Participant furnishes the proper address.

(e) SEVERABILITY OF PROVISIONS. If any provisions of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of the Plan, and the Plan shall be construed and enforced
as if such provisions had not been included.

(f) PAYMENT TO MINORS, ETC. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefor
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Company and their
employees, agents and representatives with respect thereto.

(g) The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of the Plan and shall not be employed in
the construction of the Plan.

 

13



--------------------------------------------------------------------------------

16. ISSUANCE OF STOCK CERTIFICATES; LEGENDS; PAYMENT OF EXPENSES.

(a) STOCK CERTIFICATES. Upon any exercise of Options and payment of the
aggregate Purchase Price as provided in the relevant Option Agreements, a
certificate or certificates for the Shares as to which Options have been
exercised shall be issued by the Company in the name of the person or persons
exercising such Options and shall be delivered to or upon the order of such
person or persons.

(b) LEGENDS. Certificates for Shares issued upon exercise of Options shall bear
such legend or legends as the Committee, in its discretion, determines to be
necessary or appropriate to prevent a violation of, or to perfect an exemption
from, the registration requirements of the Securities Act or to implement the
provisions of any agreements between the Company and a Key Employee with respect
to such Shares.

(c) PAYMENT OF EXPENSES. The Company shall pay all issue or transfer taxes with
respect to the issuance or transfer of Shares, as well as all fees and expenses
necessarily incurred by the Company in connection with such issuance or transfer
and with the administration of the Plan.

17. LISTING OF SHARES AND RELATED MATTERS.

If at any time the Board shall determine in its sole discretion that the
listing, registration or qualification of the Shares covered by the Plan upon
any national securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the award or sale of Shares
under the Plan, no Shares will be delivered unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Board.

18. WITHHOLDING TAXES.

The Company shall be entitled to withhold (or secure payment from the Key
Employee in cash or other property, including Shares already owned by the Key
Employee for six (6) months or more (valued at the Fair Market Value thereof on
the date of delivery) in lieu of withholding) the amount of any Federal, state
or local taxes required to be withheld by the Company in connection with any
Shares deliverable under this Plan in respect of Options granted to any Key
Employee, and the Company may defer delivery unless such withholding requirement
is satisfied. The Committee may permit any such withholding obligation to be
satisfied by reducing the number of Shares otherwise deliverable to the Key
Employee.

 

14